DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 1, the limitation “the amount of available heat/energy” in step b. lacks clear antecedence to earlier recited “an amount of available heat” – correlation is required between these terms.
With regard to claim 1, the limitation “an combustion gas source location” in step c. is confusing because it is unspecific as to how this relates to earlier recited “combustion gas source location” and either antecedence/differentiation is required as to how this relates to the earlier recitation of this phrase.
With regard to claim 1, the limitation “another processing location” step c. renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by 
With regard to claim 1, the limitation “or other resource consumption factor” step d. renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by " or other resource consumption factor"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
With regard to claim 1, the limitation “; and/or” in step d. renders the whole claim unclear because it calls into question whether all of the steps are necessitated by the claim, or whether all of the steps are optional, however steps must be required because steps utilize antecedence of earlier steps in order for the claim to be clearly understood and contain proper antecedence applicant must remove the “or” from the claim language otherwise the metes and bounds become unascertainable.
With regard to claims 2-3, in claim 2 the limitation “management of raw water and combustion gas” is confusing because “combustion gas” has not been claimed in the steps of the method.
With regard to claims 2-3, in claim 2, the limitation “or other resource or waste inputs” step a. renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or other resource or waste inputs"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
With regard to claims 2-3, in claim 2, “distributing or redistributing the raw water, condensed clean water, brine concentrate and/or salts” lacks a clear antecedence for “the raw water, condensed clean water, brine concentrate and/or salts” because the terms “condensed clean water, brine concentrate and/or salts” have not been earlier claimed in the method.
With regard to claims 2-3, in claim 2, “to enable maximum benefit, efficiencies, resource consumption reduction and/or use” is a group of subjective terminology that is open to unclear interpretation, as one person’s idea of “to enable maximum benefit, efficiencies, resource consumption 
With regard to claim 3, “the central hub” lacks clear antecedence to “at least one physical or virtual hub” of claim 2; correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tipton et al (US 2003/0066804) taken in combination with Frick et al (US 2013/0075245).

However, Tipton does not teach the wastewater treatment utilizes combustion gas sources and/or engine exhaust systems.
Frick teaches a method of heating and manipulating fluids to effect evaporation of water and separation of fluid into fractions (see title, abstract). Frick teaches combustion gas from a direct fired heater 1204 is recovered in heat exchanger 1210 to flash raw feed water 1220 and form condensate 1234 (see Figs 12B, [0140-0145]), Frick teaches the system is favorable for treating produced water or flowback water [0146-0148]).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention that other methods of wastewater treatment as suggested by the process of Tipton would be modified to include combustion fired boiler offgas as taught by Frick for water produced desalination as both Frick and Tipton teach processes for treatment of produced water in wells for reuse, and the skilled artisan would recognize that combustion boilers are commonly used in many well production sites.
With regard to claim 2, Tipton teaches a method of wastewater pretreating, gathering, transmitting, final treatment and multiple well site locations, with sensing and feedback mechanisms 
However, Tipton does not teach the wastewater treatment utilizes combustion gas sources.
Frick teaches a method of heating and manipulating fluids to effect evaporation of water and separation of fluid into fractions (see title, abstract). Frick teaches combustion gas from a direct fired heater 1204 is recovered in heat exchanger 1210 to flash raw feed water 1220 and form condensate 1234 (see Figs 12B, [0140-0145]), Frick teaches the system is favorable for treating produced water or flowback water [0146-0148]).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention that other methods of wastewater treatment as suggested by the process of Tipton would be modified to include combustion fired boiler offgas as taught by Frick for water produced desalination as both Frick and Tipton teach processes for treatment of produced water in wells for reuse, and the skilled artisan would recognize that combustion boilers are commonly used in many well production sites.
With regard to claim 3, the controller 60 of Tipton is understood by one of ordinary skill in the art to be a computer, which therefore achieve communication of data to the members of the group that utilizes the controller.

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hawks (US 2015/0083652) teaches a contaminated water treatment method. McKinney (US 10,697,155) teaches wastewater re use systems with distribution. Smaidris (US 8,600,568) teaches a wastewater treatment management system. Touyama (US 2017/0001143) teaches wastewater and exhaust gas treatment. Atencio et al (US 7,950,464) teaches multiple well controller methods.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603. The examiner can normally be reached Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MILLER/Primary Examiner, Art Unit 1772